Case 1:17-cv-06834-CBA Document 11 Filed 03/22/21 Page 1 of 18 PageID #: 3101
                                                                                          Clerk’s Office
                                                                                          Filed Date: 3/22/21


    UNITED STATES DISTRICT COURT                                                          U.S. DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK                                                          EASTERN DISTRICT OF NEW
                                                                                          YORK
    ----------------------------------------------------------x
                                                                                          BROOKLYN OFFICE
    VINCENT ELLIS,
                               Petitioner,
             -against-                                            NOT FOR PUBLICATION
                                                                  MEMORANDUM & ORDER
    WILLIAM LEE, Superintendent,                                  17-CV-6834 (CBA)
    Eastern Correctional Facility,

                            Respondent.
 ----------------------------------------------------------x
AMON, United States District Judge:

           Petitioner Vincent Ellis brings this counseled petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254. (ECF Docket Entry (“D.E.”) # 1.) Ellis was convicted in Supreme Court,

Queens County, following a jury trial, of Burglary in the First Degree (Penal Law § 140.30(4)),

Burglary in the Second Degree (Penal Law § 140.25(2)), Robbery in the First Degree (Penal Law

§ 160.15(4)), Robbery in the Second Degree (Penal Law § 160.10(1)), Criminal Possession of a

Weapon in the Second Degree (Penal Law § 265.03(3)), and Criminal Possession of Stolen

Property in the Fifth Degree (Penal Law § 165.40).1 Ellis argues that his trial counsel was

constitutionally ineffective in: (i) failing to object to several statements that the prosecutor made

during cross-examination of Ellis and during summation; (ii) failing to prepare Ellis to testify; (iii)

failing to share material evidence with Ellis; and (iv) failing to convey the advisability of accepting

a plea agreement. Ellis also argues that the manner in which the state court determined his post-

conviction relief motion deprived him of due process of law. For the reasons set forth below,

Ellis’s petition is denied.




1
 The jury acquitted Ellis and his co-defendant of Criminal Possession of a Weapon in the Second Degree and
Unauthorized Possession of a Radio Device.

                                                           1
Case 1:17-cv-06834-CBA Document 11 Filed 03/22/21 Page 2 of 18 PageID #: 3102




                                        BACKGROUND

I.       Ellis’s Conviction at Trial

        Ellis complains of the prosecution having exceeded the bounds of certain pre-trial

evidentiary rulings, and of defense counsel’s failure to object to the prosecutor’s allegedly out-of-

bounds statements. Accordingly, a recitation of the procedural history of these rulings, as well as

the overwhelming evidence of guilt adduced at trial, is warranted.

     A. The People’s Case at Trial

        The evidence at trial established that Ellis and his co-defendant were caught in the act of

burgling an apartment in Queens, which was then occupied by Casin McLean. McLean was

romantically involved with Marcus Maragh, who was staying at the apartment on the night of the

robbery with his two sons. On July 20, 2009, around 1:45 a.m., officers responded to a burglary

in progress at the Queens apartment. Officer Braumann got out of his car and saw the woman who

described herself as the 911 caller, Selina Ali, standing in her pajamas on the sidewalk. She told

him that she lived in the basement apartment and had heard a loud male voice in the first floor

apartment say, “get your hands up, put your hands up in the air,” and heard movement in the back

of the apartment and a male voice saying “just tie us up, but please don’t hurt my family.” Officers

Braumann and Kurian walked up the driveway to the front door followed by Officer Denofrio. As

they went up the stairs to the door, McLean ran out, with her hands tied behind her back, and yelled

“they’re inside and they have guns.” The officers drew their guns and went into the apartment.

There, they found Ellis, his co-defendant, Maragh, and Maragh’s two teenage sons. Maragh was

found with his hands taped; his sons were found restrained with zip-ties. Ellis and his co-defendant

were arrested on the scene near the back door of the apartment. Police found latex gloves and

firearms near Ellis and his co-defendant. A search of the apartment also revealed multiple



                                                 2
Case 1:17-cv-06834-CBA Document 11 Filed 03/22/21 Page 3 of 18 PageID #: 3103




firearms, a bullet proof vest, gloves, ammunition, cut zip ties, a police scanner, and $72,000 in

cash. The large sum of cash was in a bag which Maragh had arrived with at the apartment while

the burglary was in progress. Maragh testified it was the earnings from his music promotion

enterprise, and that defendants said they “came for the concert money.” Ellis was arrested on the

scene with $4,500 and pieces of jewelry in his pockets. A forensic examination later determined

that Ellis’s and his co-defendant’s DNA were present on gloves recovered from the scene, although

there was insufficient DNA on the weapons to be tested.

       According to McLean’s and Maragh’s trial testimony, Ellis and his co-defendant attacked

McLean when she arrived at the apartment and forced their way inside. Both were wearing masks

and gloves. Ellis and his co-defendant restrained McLean and continued to threaten her with

violence. At some point, Maragh then returned to the apartment and was ambushed by the

defendants, who attempted to restrain him. After some resistance, the defendants grabbed

Maragh’s children and threatened them with guns until Maragh allowed himself to be bound with

tape. Both defendants proceeded to pocket cash and jewelry from the apartment. McLean

identified two of the guns recovered from the apartment as those wielded by defendants. The

sound of a police scanner or radio chatter provided a distraction that allowed McLean to escape

out the front door. Ellis and his co-defendant panicked: they stripped their masks and gloves, tried

to cover some evidence, and attempted to exit through the back of the home when they were

apprehended.

   B. The Defense’s Case at Trial

       Ellis testified on his own behalf and claimed that he and his co-defendant were framed by

the complainants. According to Ellis, he and Maragh had a drug dealing relationship and Maragh

owed Ellis marijuana that Ellis had purchased but not yet received. When confronted on the street



                                                 3
Case 1:17-cv-06834-CBA Document 11 Filed 03/22/21 Page 4 of 18 PageID #: 3104




about the delayed exchange, Maragh invited Ellis and his co-defendant to the apartment to discuss

payment. He offered various firearms in lieu of the drugs, which defendants examined with gloves

or socks but rejected. Jewelry was also offered as payment or collateral until the drug transfer

was complete. When police arrived at the apartment, Maragh ushered defendants into a back

room. Defendants eventually tried to leave the apartment but were stopped by the police before

they could exit. Ellis denied bringing guns, gloves, masks, or zip ties into the apartment. His

counsel also pointed out that Maragh’s children did not testify, that Maragh was likely a dangerous

drug dealer, and that no masks were recovered from the crime scene.

    C. The Pre-Trial Motions and Failures to Object

         Prior to trial, a hearing was held to determine whether Ellis’s prior convictions could be

used to impeach him if he elected to testify. The prosecution moved to cross-examine him at trial

on his two prior convictions, including a 1998 felony conviction of third degree attempted

criminal possession of a weapon and a 2005 misdemeanor conviction for seventh degree criminal

possession of a controlled substance.2

         Concerning the 2005 controlled-substance conviction, the prosecutor asked to go into the

underlying facts of the case—namely, that Ellis had sold a controlled substance to an undercover

officer in exchange for money on June 18, 2004, in Brooklyn. Defense counsel argued that the

sale was never proven, that the counterparty was not an undercover officer, and that the crime of

possession alone reflected addiction not moral turpitude. D.E. # 9 (“Record” or “R.”) at 2583.)

The trial court ruled that the “People . . . will be allowed to inquire as to whether or not he was




2
  The defense also moved to exclude inquiry into the stolen vehicle that Ellis arrived at the burglary in, as that was
uncharged conduct. The trial judge granted the defense motion.
3
 References to the pagination of the Record correspond to the PDF pagination of the wholly compiled submissions at
D.E. # 9.

                                                          4
Case 1:17-cv-06834-CBA Document 11 Filed 03/22/21 Page 5 of 18 PageID #: 3105




convicted of an A misdemeanor, that it was for a controlled substance, but not go into the

underlying facts of that offense.” (Id. 263.)

       Concerning the 1998 conviction of attempted criminal possession of a weapon in the third

degree, the prosecutor sought to ask Ellis about the underlying facts of that case; namely, that on

March 6, 1998, in Queens County, Ellis possessed an illegal, defaced, fully loaded firearm. (Id.

253.) Defense counsel argued that Ellis was only eighteen of the time of conviction, that the

prejudicial effect of the underlying facts outweighed their probative value, and that the weapon

was not actually found on Ellis’s person in connection with this prior conviction. After a brief

colloquy, the trial judge ruled as to the 1998 weapon conviction that the “People will be allowed

to inquire as to whether or not the defendant had been convicted of a felony.” (Id. 263.) Before

ruling as to whether inquiry into the underlying facts would be permitted, the trial judge requested

that the People produce the complaint or report that indicated whether the possession was actual

or constructive. Accordingly, the trial judge “reserve[ed] decision as to how the People will be

allowed to inquire as to the underlying facts as to the circumstances of that 4/29/98 disposition

involving defendant Ellis.” (Id. 263–64.) The parties’ briefing is not clear as to whether the trial

judge ultimately made a such a ruling. Without citation, Ellis asserts that “the trial court did not

permit the prosecution to inquire about the underlying facts.” (D.E. # 1 at 5.) The Respondent

asserts that the judge reserved decision, but also implies that the judge ruled that the People could

not inquire into the underlying facts of either conviction. (D.E. # 8 at 31, 33). The Record reveals

that trial counsel for Ellis and the People were similarly unsure. When defense counsel moved for

a mistrial on the basis that the prosecutor had improperly inquired into the underlying facts of the

gun conviction, the parties argued about whether the prosecutor had actually done so or whether

Ellis opened the door. The trial judge noted that his recollection was that he had reserved decision



                                                 5
Case 1:17-cv-06834-CBA Document 11 Filed 03/22/21 Page 6 of 18 PageID #: 3106




as to whether the prosecutor could inquire into the underlying facts of the gun charge. (R. 286.)

The prosecutor then informed the court that, “as far as the [1998 conviction], you had ruled, your

Honor, after, hearing the information in the criminal complaint that I may ask was the defendant

convicted of a felony, attempted [criminal possession of a weapon], no underlying facts.” (Id.

287.) The trial judge then denied the motion for a mistrial.

          Turning to the allegedly improper statements made at trial. As to the gun conviction, on

cross-examination of Ellis, the prosecutor asked:

          Q: Okay, Mr. Ellis, you were convicted -- were you not -- here in Queens County
          Supreme Court of a felony, attempted criminal possession of a loaded firearm in
          the third degree; correct?
          A: Correct
          Q: And that conviction, that’s a violent felony; right?
          A: No, ma’am.
          Q: It’s not a violent felony offense?
          A: It’s what you call it, non-violent

R. 488.

          Following Ellis’s statement that he does not handle other peoples’ guns without gloves, the

prosecutor asked whether Ellis used gloves to handle the gun in 1998. (Id. 489.) Additionally,

when the prosecutor asked Ellis whether he pleaded guilty to the criminal possession of a “loaded

firearm” because he was in fact guilty, Ellis responded that he was “deceived” by his former

attorney. (Id. 2676.) This led to a lengthier colloquy wherein the prosecutor went into the

underlying facts surrounding Ellis’s entry of the guilty plea (e.g., was he sworn in, was it in open

court, etc.). During this exchange, the prosecutor referenced several times that the conviction was

for a firearm possession. (See e.g., id. 2678 (“[A]s part of your guilty plea did you or did you not

have to admit on the record with a court reporter there just like this one that you attempted to

possess a loaded firearm?”).)




                                                   6
Case 1:17-cv-06834-CBA Document 11 Filed 03/22/21 Page 7 of 18 PageID #: 3107




       During cross-examination, the prosecutor also addressed Ellis’s prior drug conviction.

(See id. 2683 (“Q: [Y]ou were convicted on June 2, 2005, in Kings County Supreme Court of

criminal possession of a controlled substance. That’s drugs; right? A: No, I had two charges of

distribution.”). After Ellis said that he also entered that guilty plea because his former attorney

deceived him, the prosecutor again asked questions regarding the circumstances of Ellis’s plea.

During this colloquy, as with that concerning the gun charge, the prosecutor elicited testimony

from Ellis that by entering these pleas, he effectively lied in court.

       Ellis also complains of the prosecutor’s remarks at summation. The allegedly improper

statements included: speculating as to what a witnesses would have said absent testimony;

personally vouching for the credibility of the People’s witness; appealing to a “safe streets”

argument; and repeatedly telling the jury that the defense was “ridiculous,” “laughable,”

“preposterous,” and “insulting.” (D.E. # 1 at 22; R. 2836.)

II.     Appellate and Post-Conviction Procedural History

       Ellis was sentenced on April 26, 2011 to an aggregate term of imprisonment of nineteen

years, followed by five years of Post-Release Supervision. He prosecuted an appeal to the New

York Supreme Court, Appellate Division, Second Department, where he raised two arguments:

(1) that he was deprived of due process of law and a fundamentally fair trial where the prosecutor

repeatedly violated the pre-trial orders during cross-examination and made improper comments

during summation; and (2) that his sentence was excessive. (D.E. # 1 at 24.) The Second

Department affirmed the judgment and sentence on April 27, 2016. (See id.; People v. Ellis, 138

A.D.3d 1136 (2d Dept. 2016).) The New York Court of Appeals denied discretionary review on

July 27, 2016. (D.E. # 1 at 24; People v. Ellis, 27 N.Y.3d 1150 (2016) (Pigott, J.).)




                                                  7
Case 1:17-cv-06834-CBA Document 11 Filed 03/22/21 Page 8 of 18 PageID #: 3108




       On July 26, 2017, Ellis filed a motion pursuant to New York Criminal Procedure Law

§ 440.10 seeking post-conviction relief. In the motion, he raised the arguments pressed in the

instant petition. Specifically, he alleged that he received ineffective assistance of counsel where

his trial attorney (1) failed to make proper objections when the prosecution violated the pre-trial

orders during cross-examination; (2) failed to object to prosecutorial misconduct by the District

Attorney during summation; (3) failed to consult with Ellis, review the evidence with him, and

permit him to participate in making decisions that were fundamental to the defense; (4) failed to

prepare Ellis to testify in his own defense, and otherwise properly advise him concerning his right

to testify; and (5) guaranteed Ellis victory at trial. (D.E. # 1 at 25.) In support of the motion, Ellis

filed an affidavit wherein he asserted that (a) he would have accepted a plea but for his counsel

having guaranteed victory at trial; (b) his attorney never reviewed any evidence, discovery, or

defense strategy with him before trial; and (c) his attorney failed to prepare him whatsoever to

testify. (See id. at 25–27.) The People opposed the motion and filed an affidavit of John Scarpa,

Ellis’s trial counsel, wherein Scarpa expressly and unequivocally denied each of Ellis’s

allegations. (See id. at 27.) In a two-paragraph written decision dated October 18, 2017, the

Queens County Supreme Court denied Ellis’s motion. (Id.; R. 544.)

       On November 13, 2017, Ellis timely petitioned the Appellate Division, Second Department

for permission to appeal from the denial of the post-conviction relief motion, arguing that the brief

decision entered without an evidentiary hearing violated his right to due drocess. When Ellis filed

the instant habeas petition, that motion was still pending. It has since been decided against him.

People v. Ellis., No. 2017-11815, 2454/09, 2018 WL 1043358 (N.Y. App. Div. Feb. 26, 2018).




                                                   8
Case 1:17-cv-06834-CBA Document 11 Filed 03/22/21 Page 9 of 18 PageID #: 3109




                                   STANDARD OF REVIEW

I.      AEDPA Review

       Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), a person in

custody pursuant to the judgment of a State court may petition a federal court for “a writ of habeas

corpus . . . only on the ground that he is in custody in violation of the Constitution or laws or

treaties of the United States.” 28 U.S.C. § 2254(a). Where the petitioner seeks review of a claim

“adjudicated on the merits in State court proceedings,” AEDPA “sharply limits the circumstances

in which a federal court may issue a writ of habeas corpus,” Johnson v. Williams, 568 U.S. 289,

298 (2013) (internal quotation omitted), and “imposes a highly deferential” standard of review,

Jones v. Murphy, 694 F.3d 225, 234 (2d Cir. 2012) (quoting Hardy v. Cross, 565 U.S. 65, 66

(2011) (per curiam)); see also 28 U.S.C. § 2254(d).

       A district court applying AEDPA deference may grant an application for a writ of habeas

corpus only where the state adjudication resulted in a decision that (1) “was contrary to, or involved

an unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States,” or (2) “was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1)–(2); see

also Williams v. Taylor, 529 U.S. 362, 405–06 (2000); Evans v. Fischer, 712 F.3d 125, 132–33

(2d Cir. 2013). “‘[C]learly established Federal law’ refers to holdings, and not dicta, of cases

decided by the Supreme Court, as opposed to lower federal courts.” Fischer, 712 F.3d at 133

(citing Taylor, 529 U.S. at 412). A state court’s ruling on the merits is “contrary to” a clearly

established Supreme Court holding if it “arrives at a conclusion opposite to that reached by [the]

Court on a question of law or . . . decides a case differently than [the] Court has on a set of

materially indistinguishable facts.” Taylor, 529 U.S. at 412–13. An “unreasonable application”



                                                  9
Case 1:17-cv-06834-CBA Document 11 Filed 03/22/21 Page 10 of 18 PageID #: 3110




of clearly established Supreme Court precedent occurs when “the state court identifies the correct

governing legal principle from [the] Court’s decisions but unreasonably applies that principle to

the facts of the prisoner’s case.” Id. at 413. “An application of law is ‘unreasonable’ only if it

involves ‘[s]ome increment of incorrectness beyond error.’” Fischer, 712 F.3d at 133 (alteration

in original) (quoting Overton v. Newton, 295 F.3d 270, 277 (2d Cir. 2002)); see also Harrington

v. Richter, 562 U.S. 86, 101 (2011) (holding that if “‘fairminded jurists could disagree’ on the

correctness of the state court’s decision,” that decision is not unreasonable (quoting Yarborough

v. Alvarado, 541 U.S. 652, 664 (2004))); Schriro v. Landrigan, 550 U.S. 465, 473 (2007) (noting

that whether a state court’s determination was unreasonable is “a substantially higher threshold”

than whether that determination was incorrect).

 II.   Standards for Evaluating § 2254 Petitions Based on Strickland

       The clearly established federal standard applicable to claims alleging ineffective assistance

of counsel is provided by Strickland v. Washington, 466 U.S. 668, 687 (1984). Taylor, 529 U.S.

at 391. Under Strickland, to establish a deprivation of the Sixth Amendment right to effective

assistance of counsel, a petitioner must satisfy both the “performance” and “prejudice” prongs of

the test. Specifically, the petitioner must show that (1) “counsel’s performance was deficient,”

meaning that “counsel made errors so serious that counsel was not functioning as the ‘counsel’

guaranteed the defendant by the Sixth Amendment,” and (2) “the deficient performance prejudiced

the defense,” meaning that “counsel’s errors were so serious as to deprive the defendant of a fair

trial, a trial whose result is reliable.” Rivas v. Fischer, 780 F.3d 529, 546-47 (2d Cir. 2015)

(quoting Strickland, 466 U.S. at 687).

       Under the performance prong, a court determines whether “counsel’s representation fell

below an objective standard of reasonableness,” indulging “a strong presumption that counsel’s



                                                  10
Case 1:17-cv-06834-CBA Document 11 Filed 03/22/21 Page 11 of 18 PageID #: 3111




conduct falls within the wide range of reasonable professional assistance . . . .” Strickland, 466

U.S. at 688–89. A court “must bear in mind both that counsel ‘has a duty to bring to bear such

skill and knowledge as will render the trial a reliable adversarial testing process’ and that counsel

must have ‘wide latitude’ in making tactical decisions.” Henry v. Poole, 409 F.3d 48, 63 (2d Cir.

2005) (quoting Strickland, 466 U.S. at 688–89) (internal citation omitted). Although actions or

omissions that may be considered sound strategy will not violate the performance prong,

“ineffective assistance may be found where counsel ‘omitted significant and obvious issues while

pursuing issues that were clearly and significantly weaker.’” Brown v. United States, 167 F.3d

109, 110 (2d Cir. 1999) (quoting Mayo v. Henderson, 13 F.3d 528, 533 (2d Cir. 1994)). Finally,

to satisfy the prejudice prong, petitioner must show “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.” Rosario

v. Ercole, 601 F.3d 118, 123 (2d Cir. 2010) (quoting Taylor, 529 U.S. at 391). A “reasonable

probability” is one “sufficient to undermine confidence in the outcome.” Rivas, 780 F.3d at 550

(quoting Strickland, 466 U.S. at 694).

       As earlier noted, on top of the “weighty[] burden” that the Strickland test itself places on a

petitioner, Hemstreet v. Greiner, 491 F.3d 84, 89-90 (2d Cir. 2007), in order to “establish eligibility

for habeas relief under AEDPA’s deferential standard, a [petitioner] must demonstrate that the

[state court’s] application of Strickland was not merely incorrect, but objectively unreasonable.”

Id. (internal quotation marks omitted). Indeed, “[e]stablishing that a state court’s application

of Strickland was unreasonable under § 2254(d) is all the more difficult [because] [t]he standards

created by Strickland and § 2254(d) are both highly deferential, and when the two apply in tandem,

review is doubly so.” Premo v. Moore, 562 U.S. 115, 122 (2011) (internal quotation marks and

citations omitted).



                                                  11
Case 1:17-cv-06834-CBA Document 11 Filed 03/22/21 Page 12 of 18 PageID #: 3112




                                             DISCUSSION

I.       Ellis’s Ineffective Assistance of Counsel Claims

         Ellis argues that: (1) the state court’s decision rejecting his ineffective assistance of counsel

 claim was contrary to Strickland; and (2) the state court unreasonably applied Strickland to his

 case. (D.E. # 1 at 29.) Respondent persuasively argues that the state court’s decision (1) was not

 contrary to Strickland, and (2) was not an erroneous, let alone objectively unreasonable,

 application of Strickland.

     A. The Decision Was Not “Contrary To” Strickland

         “When a federal claim has been presented to a state court and the state court has denied

 relief, it may be presumed that the state court adjudicated the claim on the merits in the absence of

 any indication or state-law procedural principles to the contrary.” Harrington v. Richter, 562 U.S.

 86, 99 (2011). Ellis has failed to make any showing overcoming this presumption. Ellis repeatedly

 emphasizes that the state court decision was terse. This alone, however, does not rebut the

 presumption. The Supreme Court has held that “[w]here a state court’s decision is unaccompanied

 by an explanation, the habeas petitioner’s burden still must be met by showing there was no

 reasonable basis for the state court to deny relief.” Id. at 98. Additionally, “[a]voiding the[] pitfalls

 [of rendering a state court judgment contrary to clearly established law] does not require citation

 of our cases-indeed, it does not even require awareness of our cases, so long as neither the

 reasoning nor the result of the state-court decision contradicts them.” Early v. Packer, 537 U.S. 3,

 8 (2002) (emphasis original).

         Because the decision was on the merits and not contrary to clearly established law, the

 petition may only be granted if the state court decision involved an unreasonable application of




                                                    12
Case 1:17-cv-06834-CBA Document 11 Filed 03/22/21 Page 13 of 18 PageID #: 3113




clearly established law or was “based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

   B. Counsel’s Failure to Object to Statements at Cross-Examination and Summation

       Ellis’s argument that the state court unreasonably denied his ineffective assistance of

counsel claim where his counsel failed to object to the prosecutor’s conduct at cross examination

and summation is meritless. Ellis is not entitled to relief because has not established that “there

could be no reasonable dispute” as to whether the state court’s decision concerning his trial

counsel’s performance was in error. Woods v. Donald, 575 U.S. 312, 316 (2015).

       The “more general the rule, the more leeway courts have in reaching outcomes in case-by-

case determinations.” Harrington, 562 U.S. at 101. Because “[t]he Strickland standard is a general

one, [] the range of reasonable applications is substantial.” Id. at 105. Moreover, “while in some

instances even an isolated error can support an ineffective-assistance claim if it is sufficiently

egregious and prejudicial, it is difficult to establish ineffective assistance when counsel’s overall

performance indicates active and capable advocacy.” Id. at 111 (internal quotations and citation

omitted). Defense counsel’s overall performance at Ellis’s trial indicated such advocacy. He

offered compelling opening and closing remarks, vigorously cross examined the People’s

witnesses, made multiple objections to the prosecutor’s conduct both during cross-examination

and summation, and moved for a mistrial based on that alleged misconduct at cross-examination

and summation.

       In assessing a Strickland claim, courts “should recognize that counsel is strongly presumed

to have rendered adequate assistance and made all significant decisions in the exercise of

reasonable professional judgment.” Strickland, 466 U.S. at 690; see also Harrington, 562 U.S. at

109 (“There is a strong presumption that counsel’s attention to certain issues to the exclusion of

                                                 13
Case 1:17-cv-06834-CBA Document 11 Filed 03/22/21 Page 14 of 18 PageID #: 3114




others reflects trial tactics rather than sheer neglect.” (internal quotations omitted)). In the context

of counsel’s choice not to raise an objection, courts have routinely held that such decisions “are

primarily matters of trial strategy and tactics, and thus are virtually unchallengeable absent

exceptional grounds for doing so.” United States v. Cohen, 427 F.3d 164, 170–171 (2d Cir. 2005)

(internal quotation marks and citations omitted); Alleyne v. Racette, No. 15-CV-1915 (SFJ), 2020

WL 2797521, at *13 (E.D.N.Y. May 28, 2020) (same); Pham v. Kirkpatrick, 209 F. Supp. 3d 497,

507 (N.D.N.Y. 2016), aff’d, 711 F. App’x 67 (2d Cir. 2018) (same); Mazique v. Ercole, No. 06–

CV–1723(NGG), 2008 WL 2884370, *9 (E.D.N.Y. July 23, 2008) (“Objections, particularly

during a prosecutor’s summation, are generally considered strategic in nature and therefore are not

generally grounds for federal habeas relief.” (internal quotation marks omitted)).

        As the record and Ellis’s own statement of facts show, trial counsel made numerous

objections throughout cross-examination and summation.             Indeed, trial counsel objected at

summation to much of the very prosecutorial conduct Ellis now complains of: trial counsel

objected to the prosecutor’s testimonial speculation (R. 2832, 2836, 2852), “safe streets” argument

(R. 2842), and vouching for witnesses (R. 2847). Additionally, trial counsel made objections at

cross-examination, though not specifically to the prosecutor’s alleged violations of the pre-trial

rulings. Ellis’s argument that counsel was nevertheless constitutionally deficient in failing to

object to every single allegedly improper comment or question of the prosecutor during cross-

examination or summation is without merit. Where counsel made multiple objections that were

overruled at both cross-examination and summation, the decision to not continue objecting was a

valid strategic decision, not the product of neglect. See Hughes v. Sheahan, 312 F. Supp. 3d 306,

322 (N.D.N.Y. 2018) (noting “attorney might reasonably choose not to object to some leading

questions [so as] not to appear obstructionist and thus offend the jury” (internal quotation marks


                                                  14
Case 1:17-cv-06834-CBA Document 11 Filed 03/22/21 Page 15 of 18 PageID #: 3115




omitted)). Moreover, much of the prosecutor’s questioning at cross-examination that Ellis now

faults trial counsel for failing to object to was not in violation of the trial court’s ruling.

Specifically, Ellis complains of the prosecutor’s lines of questions regarding the underlying facts

of how Ellis entered his pleas. But Ellis opened the door to those lines of questions and, in any

event, questions regarding the underlying facts of the plea would not violate any pretrial ruling

prohibiting questions as to the “underlying facts of the offense.” (R. 263.)

        Accordingly, as to the performance prong, Ellis has failed to rebut the strong presumption

that his counsel’s decision not to object was a trial strategy, and he has failed to show that there

are exceptional circumstances here warranting a challenge to that decision. It was not objectively

unreasonable to determine that trial counsel’s decisions were supported by valid tactical

considerations. Certainly, Ellis has at least failed to show that the state court’s determination

rejecting his ineffective assistance claim was wrong by an increment beyond error.

       Moreover, as the state court’s decision on direct appeal made plain, the prosecutor’s alleged

misconduct at cross-examination was “not unduly prejudicial as a whole” and the improper

comments during summation did “not deprive defendant of a fair trial.” People v. Ellis, 138

A.D.3d 1136 (2d Dept. 2016). As to Strickland’s prejudice prong, I conclude that the allegations

of ineffective assistance of counsel raised in this petition are insufficient to show that there is a

reasonable probability that, but for counsel’s alleged errors, the result of the proceeding would

have been different. Strickland, 466 U.S. at 694. This is especially true considering “there was

ample basis for the [state court] to think any real possibility of [Ellis] being acquitted was eclipsed

by the remaining evidence pointing to guilt.” Harrington, 562 U.S. at 113; see also Gersten v.

Senkowski, 426 F.3d 588, 611 (2d Cir. 2005) (“[W]here there is overwhelming evidence of guilt,

even serious errors by counsel will not warrant granting a writ of habeas corpus.”). At trial, the

                                                  15
Case 1:17-cv-06834-CBA Document 11 Filed 03/22/21 Page 16 of 18 PageID #: 3116




victims gave consistent accounts of the armed robbery of the apartment at which they stayed. Both

identified Ellis and his co-defendant as the individuals who tied them up, held them at gunpoint,

and robbed them. DNA evidence and physical evidence from the crime scene supported their

testimony. Moreover, the testimony of Selina Ali, the downstairs resident who heard the robbery

and called 911, corroborated the victims’ testimony and undermined the defense. Finally, police

arrested Ellis and his co-defendant at the crime scene, and Ellis was found near the rear exit with

cash and jewels.

   C. Ellis’s Remaining Ineffective Counsel Claims

       Ellis further argues that his trial counsel was constitutionally deficient in (1) failing to

consult with Ellis, review the evidence with him, and permit him to participate in making decisions

that were fundamental to the defense; (2) failing to prepare Ellis to testify in his own defense, and

otherwise properly advise him concerning his right to testify; and (3) guaranteeing Ellis that he

would prevail at trial. Ellis presented these arguments in his state post-conviction motion, along

with a supporting affidavit. The state opposed the motion and submitted an affidavit from Ellis’s

trial counsel that expressly refuted each of Ellis’s allegations. Upon review of the factual record,

the state court rejected Ellis’s claims, determining that “the prosecution have annexed an affidavit

from the defendant’s trial counsel denying the defendant’s allegations of ineffective assistance of

counsel and affirming that he adequately informed through all stages of representation.” D.E. # 1

at 27. These claims do not warrant federal habeas relief as the state court adjudication neither

resulted in a decision that was “contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States,” 28 U.S.C. §

2254(d)(1), nor was “based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding,” 28 U.S.C. § 2254(d)(2).


                                                 16
 Case 1:17-cv-06834-CBA Document 11 Filed 03/22/21 Page 17 of 18 PageID #: 3117




         “[A] state-court factual determination is not unreasonable merely because the federal

  habeas court would have reached a different conclusion in the first instance.” Wood v. Allen, 558

  U.S. 290, 301 (2010).      While “[a] factual determination may be unreasonable if it cannot

  reasonably be reconciled with the record before the state court”, Millington v. Lee, No. 11 CIV.

  499 LGS DCF, 2015 WL 1402133, at *10 (S.D.N.Y. Mar. 26, 2015) (internal quotation marks

  omitted), “[a] state court’s findings of fact will be upheld unless objectively unreasonable in light

  of the evidence presented in the state court proceeding”, Burkhardt v. Bradt, No. 12-CV-

  1919(ADS), 2016 WL 7017363, at *6 (E.D.N.Y. Dec. 1, 2016) (internal quotation marks omitted).

  In short, where the state court state has already rejected Ellis’s claims based on its assessment of

  the factual record, Ellis “bears a heavy burden in seeking collateral relief in this court.” Mohsin

  v. Ebert, 626 F. Supp. 2d 280, 302 (E.D.N.Y. 2009).

         Ellis has not offered any further evidence in support of claims that was not already

  considered by the state court and argued in his post-conviction proceeding. Despite the fact that

  Ellis’s allegations were presented in a sworn affidavit, the state court resolved the factual dispute

  against him based on the overall record and competing affidavit of trial counsel. Ellis has failed

  to show that the state court’s determination of the factual record was unreasonable, or that—based

  on those as-determined facts—the state court’s decision that he received effective assistance of

  counsel was objectively unreasonable.

II.        Ellis’s Due Process Claims

         Finally, Ellis argues that the manner in which the state court denied his post-conviction

  motion denied him due process of law where, despite his sworn affidavit, the state court issued a

  cursory opinion without holding an evidentiary hearing. Ellis’s claim that the trial court violated

  his due process rights by failing to hold an evidentiary hearing during post-conviction proceedings

                                                   17
Case 1:17-cv-06834-CBA Document 11 Filed 03/22/21 Page 18 of 18 PageID #: 3118




to resolve his ineffective-assistance claims is not cognizable in a federal habeas proceeding. Word

v. Lord, 648 F.3d 129, 131 n. 5, 132 (2d Cir. 2011). Accordingly, Ellis is not entitled to relief on

this claim.

                                         CONCLUSION

       For the reasons set forth above, Ellis’s petition is denied. Because Ellis has failed to make

a “substantial showing of the denial of a constitutional right,” a Certificate of Appealability shall

not issue. 28 U.S.C. § 2253(c). The Clerk of Court is respectfully directed to enter judgment

accordingly and close the case.

       SO ORDERED.

Dated: March 22, 2021
       Brooklyn, New York                             /s/ Carol Bagley Amon
                                                      Carol Bagley Amon
                                                      United States District Judge




                                                 18
